Fourth Court of Appeals
                               San Antonio, Texas
                                    August 10, 2015

                                 No. 04-15-00440-CV

                                Joe and Janie GOMEZ,
                                      Appellants

                                          v.

                                Thomas L. DASHIELL,
                                      Appellee

                  From the County Court at Law, Kendall County, Texas
                             Trial Court No. 15-241-CCL
                       Honorable Bill R. Palmer, Judge Presiding


                                    ORDER

     The Appellant’s Emergency Motion to Reconsider Stay of Writ of Possession is
DENIED.



                                               _________________________________
                                               Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court